Exhibit 10.16

SHARE PURCHASE AGREEMENT




This SHARE PURCHASE AGREEMENT (this "Agreement") is made and entered into on
25th October 2011, by and between MOUNT KNOWLEDGE ASIA LTD., a Hong Kong company
("Seller"), and SOFTWARE SANS FRONTIERE SA, a Belize Corporation ("Buyer").

RECITALS:

WHEREAS, Seller is the legal and beneficial owner of the following shares
(collectively, the "Target Shares") of LANGUAGE KEY ASIA LTD. (the "Target"),
including, but not limited to, all of Target’s wholly-owned subsidiaries as set
forth in Schedule I, attached hereto.

WHEREAS, Seller desires to sell to Buyer, and Buyer desires to purchase from
Seller, the Target Shares on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, Seller and Buyer do hereby agree as follows:

ARTICLE I

PURCHASE AND SALE

1.1. Purchase and Sale of Shares. Upon the terms and subject to the conditions
of this Agreement, Seller hereby sells, assigns, and transfers to Buyer, and
Buyer hereby purchases from Seller, the Target Shares at the Closing (as
hereinafter defined) for the total purchase price of US$10.00 in hand, and the
assumption of any and all liabilities of the Target (the "Total Purchase
Price").

1.2. Closing. The closing under this Agreement with respect to the purchase and
sale of the Target Shares (the "Closing") will take place simultaneously with
the execution of this Agreement. At the Closing: (A) Seller shall (i) execute
the Sold-Bought Note (the “Sold-Bought Note”), in the form attached hereto as
Exhibit A, and the Share Transfer document (the “Instrument of Transfer”), in
the form attached hereto as Exhibit B, effecting the sale and transfer of the
Target Shares, (ii) deliver the share certificate(s) (the “Share Certificates”),
in the form attached hereto as Exhibit C, representing the Target Shares to
Buyer, and (iii) as applicable, deliver updated registers of members of the
Target and each of the Target’s subsidiaries; and (B) Buyer shall (i)
counter-execute the Sold-Bought Note, in the form attached hereto as Exhibit A,
and the Instrument of Transfer document, in the form attached hereto as Exhibit
B, effecting the sale and transfer of the Target Shares, and Stamp Duty document
for the Stamp Officer, Inland Revenue Department, Hong Kong (the “Stamp Duty”),
in the form attached hereto as Exhibit D.











1







ARTICLE II

REPRESENTATIONS AND WARRANTIES OF SELLER

Seller hereby represents and warrants to Buyer as follows:

2.1. Power and Authority. Seller (i) is a corporation incorporated under the
Companies Law of Hong Kong, duly organized, validly existing and in good
standing under the laws of the Hong Kong; (ii) has all requisite corporate power
and capacity to make, execute, deliver and perform this Agreement; and (iii) the
execution, delivery and performance of this Agreement by Seller has been duly
authorized by all necessary corporate actions. This Agreement constitutes a
legal, valid and binding obligation of Seller enforceable against Seller in
accordance with its terms, except as the enforcement thereof may be limited only
by applicable bankruptcy, insolvency or similar laws affecting the enforcement
of creditors' rights generally.

2.2. No Violation of Constituent Documents. The execution, delivery and
performance of this Agreement by Seller will not conflict with or result in the
breach of any term or provision of, or violate, or constitute a default under
Seller's Memorandum and Articles of Association, as in effect on the date
hereof.

2.3. Ownership of Shares. Seller is the legal and beneficial owner of the Target
Shares free and clear of all liens, restrictions, claims, security interests and
encumbrances of any kind, nature or description (collectively, "Encumbrances"),
and after giving effect to the transactions contemplated hereby, Buyer will
acquire good, valid and marketable title to the Target Shares, free and clear of
all Encumbrances.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer hereby represents and warrants to Seller as follows:

3.1. Power and Authority. Buyer (i) is a corporation incorporated under the
Companies Law of Belize, duly organized, validly existing and in good standing
under the laws of Belize; (ii) has all requisite corporate power and capacity to
make, execute, deliver and perform this Agreement and the Note; and (iii) the
execution, delivery and performance of this Agreement by Buyer has been duly
authorized by all necessary corporate actions. This Agreement constitutes legal,
valid and binding obligations of Buyer enforceable against Buyer in accordance
with their respective terms, except as the enforcement thereof may be limited
only by applicable bankruptcy, insolvency or similar laws affecting the
enforcement of creditors' rights generally.

3.2. No Violation of Constituent Documents. The execution, delivery and
performance of this Agreement by Buyer will not conflict with or result in the
breach of any term or provision of, or violate, or constitute a default under
Buyer's Memorandum and Articles of Association, as in effect on the date hereof.

 

3.3. Investment Purpose. Buyer is acquiring the Target Shares solely for the
purpose of investment and not with a view to, or for offer or sale in connection
with, any distribution thereof. Buyer acknowledges that the Target Shares are
not registered under any applicable law, and that the Target Shares may not be
transferred or sold except pursuant to applicable securities laws and
regulations.





2







ARTICLE IV

MISCELLANEOUS

4.1. Post-Closing Covenants. Buyer and Seller shall endeavor to complete or
cause to be completed through mutual agreement and cooperation the following
matters as soon as practical after closing:

(a) Company Secretary to update the statutory records and attend to the
appropriate filings with the Companies Registry, and to mail all such records to
the Buyer, as appropriate.

(b) Arrange for the appropriate relocation of assets relating to the Target
and/or any subsidiary therof;

(c) Attend to the necessary debt reorganization of the Target and/or its
subsidiary entities;

(d) Within five (5) business days following Closing, Buyer shall arrange for the
appointment of a new Legal Representative and a new Supervisor from the current
named individuals for the Target’s subsidiary located in China, as defined in
Schedule I, attached hereto.

4.2. Non-Reliance. Buyer acknowledges that it has conducted to its satisfaction
an independent investigation and verification of the financial condition,
results of operations, assets, liabilities, properties and projected operations
of Target, and, in making its determination to proceed with the transactions
contemplated by this Agreement, Buyer has relied solely on the results of its
own independent investigation and verification, and the representations and
warranties of the Company expressly and specifically set forth in ARTICLE II.
The representations and warranties by Seller expressly and specifically set
forth in ARTICLE II constitute the sole and exclusive representations,
warranties, and statements of any kind of Seller in connection with the
transactions contemplated hereby, and Buyer understands, acknowledges and agrees
that all other representations, warranties, and statements of any kind or
nature, whether express or implied (including any relating to the respective
future or historical financial condition, results of operations, prospects,
assets or liabilities of the Target, or the quality, quantity or condition of
the respective assets of each Target), are specifically disclaimed by Seller.
BUYER SPECIFICALLY ACKNOWLEDGES AND AGREES THAT, EXCEPT FOR THE REPRESENTATIONS
AND WARRANTIES OF SELLER SET FORTH IN ARTICLE II, (X) BUYER IS ACQUIRING THE
TARGETS ON AN "AS IS, WHERE IS" BASIS AND (Y) NEITHER SELLER NOR ANY
EQUITYHOLDER, OFFICER, DIRECTOR, MANAGER, EMPLOYEE, REPRESENTATIVE, ADVISOR, OR
AGENT OF SELLER, WHETHER IN ANY INDIVIDUAL, CORPORATE OR ANY OTHER CAPACITY, IS
MAKING, AND BUYER IS NOT RELYING ON, ANY REPRESENTATIONS, WARRANTIES, OR OTHER
STATEMENTS OF ANY KIND WHATSOEVER, WHETHER ORAL OR WRITTEN, EXPRESS OR IMPLIED,
STATUTORY OR OTHERWISE, AS TO ANY MATTER CONCERNING THE TARGETS, THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY, OR THE ACCURACY OR COMPLETENESS OF ANY
INFORMATION PROVIDED TO (OR OTHERWISE ACQUIRED BY) BUYER OR ANY OF ITS
REPRESENTATIVES.

 





3







4.3. Governing Law. All matters arising out of or relating to this Agreement
shall be governed by and construed in accordance with the laws of Hong Kong,
without giving effect to any choice or conflict of law provision or rule.

4.4. Expenses. All costs and expenses incurred in connection with this Agreement
and each other agreement, document and instrument contemplated by this Agreement
and the transactions contemplated hereby and thereby shall be paid by the party
incurring such costs and expenses.

4.5. Public Announcements. Unless otherwise required by applicable law (based
upon the reasonable advice of counsel), no party to this Agreement shall make
any public announcements or otherwise communicate with any news media the
subject matter of this Agreement or the transactions contemplated hereby without
the prior written consent of the other party (which consent shall not be
unreasonably withheld or delayed), and the parties shall cooperate and mutually
agree as to the timing and contents of any such announcement or communication.

4.6. Further Assurances. The parties hereto will execute such further
instruments and documents as are or may be necessary or recommended to
effectuate and carry out the transactions contemplated by this Agreement.

4.7. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original (including copies sent to a party by
fax or e-mail) as against the party signing such counterpart, but which together
shall constitute one and the same instrument. Signatures transmitted via fax or
e-mail shall be considered authentic and binding.







[Signature Page Follows]

 











4







IN WITNESS WHEREOF, the parties hereto have each caused this Agreement to be
executed as a deed on the day and year first above written.







 

 

 

SELLER:

 

Language Key Asia Ltd.




 

/s/ Jeffrey Scott Tennenbaum

By:

 

 

 

 

Jeffrey Scott Tennenbaum, Director

 

 

 

 

 

 

 

Witness:

 

 

 

 

 

 

 

(Signature)

 

 

 

 

 

 

 

(Printed name)







BUYER:

 

Software Sans Frontiere SA

 







/s/ Gaye Knowles

By:

 

 

 

 

Gaye Knowles, Director

 







 

 

Witness:

 

 

 

 

 

 

 

(Signature)

 

 

 

 

 

 

 

(Printed name)




[Signature Page to Share Purchase Agreement]





5







SCHEDULE I




LIST

OF

TARGET SHARES







I.

TARGET

(Language Key Asia Ltd., a Hong Kong Corporation)




Class of Shares

Numbers of Shares

Percentage owned by Seller

Ordinary A Shares, US $1.00 Par Value

325,710

100%

Ordinary B Shares, US $0.10 Par Value

10,000,000

100%




Class of Shares

Numbers of Shares

Percentage owned by Target

Ordinary Shares, HK $1.00 Par Value

1

100%

 

 

 

Including, but not limited to the 100% ownership of interest of the wholly-owned
subsidiaries of the Target, as set forth herein below:







II.

FIRST SUBSIDIARY OF TARGET

(Language Key Publishing Ltd., a Hong Kong Corporation)










III.

SECOND SUBSIDIARY OF TARGET

(Language Key Corporate Training Solutions Ltd., a Hong Kong Corporation)

Class of Shares

Numbers of Shares

Percentage owned by Target

Ordinary Shares, US $1.00  Par Value

301,282

100%

 

 

 










IV.

SUBSIDIARY OF SECOND SUBSIDIARY OF TARGET

(Language Key China Ltd., a China Corporation)







Total Investment

Registered Capital

Percentage owned by Second Subsidiary of Target

US $350,000.00

US $290,000.00

100%

 

 

 





6










EXHIBIT A

SOLD-BOUGHT NOTE





7










EXHIBIT B

INSTRUMENT OF TRANSFER





8










EXHIBIT C

SHARE CERTIFICATES








9










EXHIBIT D

DUTY STAMP








10





